DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 recite the limitation "data-bearing wave" and "data-bearing waves", in claims 1-15.  There is insufficient antecedent basis for this limitation in the claim. Claims 1-15 recite “configured for transmitting a respective data-bearing wave”, “received data-bearing waves”, “said plurality of wave transmitters to transmit respective data-bearing waves”, “associated with the respective data- bearing waves”. It was unclear if they are the same “data bearing wave” or "data-bearing waves".
Claim 13 recites the limitation "each of the data bearing waves" in page 23.  There is insufficient antecedent basis for this limitation in the claim.
Claims 16-18 recite the limitation "data-bearing wave" and "data-bearing waves" in claim 16.  There is insufficient antecedent basis for this limitation in the claim. Claim 16 recites “a plurality of data-bearing wave”, “each data bearing wave”, “the respective transmitted data-bearing wave”,” at least two data-bearing waves arrive at the target device”, “dithering each data-bearing wave” and “the data-bearing waves”. It was unclear if they are the same “data bearing wave” or "data-bearing waves".
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The amended claim 1 recites “a substantial phase alignment at the target device of said at least two data bearing waves is required to provide an amount of energy sufficient to enable the target device to extract the common message”. The Specification fails to support this limitation. The Specification states “such waves are phase-aligned at the receiving device to provide thereby sufficient power of data-bearing waves such that the receiving device can demodulate, decode and otherwise extract data therefrom” (Specification paragraph 0062). It was unclear if the entire message was extracted or only some data related to the message is extracted.



Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSINCHUN LIAO whose telephone number is (571)270-7701.  The examiner can normally be reached on Monday-Thursday, 8:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on (571)272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/HSINCHUN LIAO/Primary Examiner, Art Unit 2641